Citation Nr: 0719977	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-20 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral ankle 
strains.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed September 2002 rating decision denied 
service connection for bilateral ankle strains.

3.  The evidence received since the September 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for bilateral ankle strains.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied 
entitlement to service connection for bilateral ankle 
strains, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence received subsequent to the September 2002 
rating decision is not new and material, and the claim for 
service connection for bilateral ankle strains is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
September 2004, prior to the initial decision on the claim in 
November 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the September 2004 notice letter that new and material 
evidence would be necessary in order to reopen his previously 
denied claim.  Specifically, the letter explained that new 
evidence means that the evidence must be in existence and be 
submitted to VA for the first time.  It was also noted that 
the additional existing evidence must pertain to the reason 
the claim was previously denied in order to qualify as 
material. The September 2004 letter further stated that the 
new and material evidence must raise a reasonable possibility 
of substantiating the claim and that the evidence cannot 
simply be repetitive or cumulative of the evidence considered 
in the previous denial.  The September 2004 letter states 
that his claim was previously denied because there was no 
evidence of bilateral ankle strains in service or within one 
year thereafter.  The letter told the veteran to submit 
evidence relating to that fact.  As such, the September 2004 
letter notified the veteran to look to the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim.  See Kent v. Nicholson, No. 04-
181, slip op. at 10 (U.S. Vet. App. Mar. 31, 2006) (law 
requires A to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
In addition, the letter stated it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency and to support his claim with 
appropriate evidence.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
2004 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  

The Board also notes that no further notice is needed to 
comply with the holding of  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection is not being reopened, so no disability 
rating or effective date is to be assigned, and lack of 
notice on these elements was harmless. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a singe notice to 
the appellant covering all the requirements is harmless 
error.

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for bilateral ankle strains was previously 
considered and denied by the RO in a rating decision dated in 
September 2002.  The veteran was notified of that decision 
and of his appellate rights.  Although the veteran did file a 
notice of disagreement and a statement of the case was 
issued, the veteran did not submit a substantive appeal.  The 
Board does observe that the veteran submitted a statement in 
July 2004 indicating that he had moved in April 2004 and that 
the RO did not have his current address, which may have 
hindered his appeal.  However, the Board notes that the SOC 
was issued in February 2004, prior to his change of address.  
As such, the RO properly mailed correspondence to his last 
known address.  In fact, there is no indication that the 
veteran did not receive the correspondence sent to him. 
 Nevertheless, the veteran never submitted a timely 
substantive appeal.   Rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103

In July 2004, the veteran requested that his claim for 
service connection for bilateral ankle strains be reopened.  
However, the November 2004 rating decision now on appeal 
denied reopening the veteran's claim on the basis that new 
and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 2 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the September 2002 rating decision 
denied the veteran's claim for service connection for 
bilateral ankle strains.  In that decision, the RO observed 
that the veteran's service medical records were negative for 
any complaints, treatment, or diagnosis of bilateral ankle 
strains.  The RO also noted that the May 2002 VA examination 
showed normal range of motion with x-ray findings of 
separation of the tip of the right medial malleolus 
compatible with a prior trauma and question probable partial 
separation of the tip of the lateral left malleolus, which 
were not shown to be related to an injury or disability in 
service.  The service medical records showed no evidence that 
the bilateral ankle strains were a chronic condition, nor did 
they show a relationship to active service duty.  Therefore, 
the RO denied service connection for bilateral ankle strains.

The evidence associated with the claims file subsequent to 
the September 2002 rating decision includes VA medical 
records as well as the veteran's own assertions.  However, 
the Board finds that such evidence is not new and material 
within the meaning of the laws and regulations set forth 
above, and as such, there is no basis to reopen the claim for 
service connection for bilateral ankle strains.

The Board finds that the VA medical records are new in that 
they were certainly not of record at the time of the 
September 2002 rating decision.  However, those records are 
not probative in that they do not indicate that the veteran 
had bilateral ankle strains in service.  Nor do they provide 
an opinion relating the veteran's current bilateral ankle 
strains to his military service.  In fact, in February 2004, 
the VA examiner reported that the bilateral ankle strains 
were not compatible with strains while on active duty.  The 
Board does note that some of these records contained several 
statements reiterating the veteran's own reported history.  
However, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991) (an opinion may be discounted if it 
materially relies on a lay person's unsupported history as 
the premise for the opinion); see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional). As such, the records do not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the VA medical records are 
not new and material.

With respect to the veteran's statements that his bilateral 
ankle strains are the result of his military service, the 
Board finds that the veteran's assertions alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
The record on appeal does not indicate that the appellant has 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of bilateral ankle strains.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, lay persons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5. Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


The evidence missing at the time of the September 2002 rating 
decision continues to be absent.  Specifically, there remains 
no medical evidence showing that the veteran currently has 
bilateral ankle strains related to service.  Accordingly the 
Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for bilateral ankle strains.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral ankle strains is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


